IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0340
                               Filed May 11, 2016


IN THE INTEREST OF A.S. AND M.M.,
Minor children,

A.S., Father,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Susan C. Cox, District

Associate Judge.



      A father appeals the termination of his parental rights. AFFIRMED.



      Kevin E. Hobbs, West Des Moines, for appellant father.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Nicole G. Nolan of the Youth Law Center, Des Moines, for minor children.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                             2


TABOR, Judge.

       A father appeals the juvenile court order terminating his parental rights to

his daughters, M.M. and A.S., ages six and three. He argues the State did not

offer clear and convincing evidence to support the statutory grounds for

termination.    He also contends the court should have foregone termination

because the children are placed with their grandmother and have a close bond

with their father. After our de novo review1 of the record, we agree with the

juvenile court’s conclusions and affirm the termination of parental rights.

       The Iowa Department of Human Services (DHS) removed these children

from their mother’s care in October 2014 because of her methamphetamine use.2

The DHS decided the father was not an appropriate placement for the children

following removal because of his issues with mental health, anger management

domestic violence, and housing instability. Since the children’s removal, they

have been living with their paternal grandmother. The juvenile court approved

weekly one-hour supervised visits between the father and daughters. Due to his

anger issues, the father was not allowed to be alone with the children. M.M. and

A.S. were adjudicated as children in need of assistance (CINA) in December

2014. They have not been returned to either parent’s care.

       The father has been diagnosed with bipolar and personality disorders. He

also suffers from seizures and other medical conditions that are worsened by his
1
  We review termination proceedings de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa
2016). “‘We are not bound by the juvenile court’s findings of fact, but we do give them
weight, especially in assessing the credibility of witnesses.’” Id. (quoting In re D.W., 791
N.W.2d 703, 706 (Iowa 2010)). Clear and convincing evidence must support the
termination. Id. “Evidence is clear and convincing when we have no serious or
substantial doubts as to the correctness of conclusions of law drawn from it.” Id.
2
  The juvenile court also terminated the parental rights of the mother, but she is not a
party to this appeal.
                                              3


consumption of alcohol. Since the CINA adjudication, the father has done little to

address his alcohol use or mental health problems. He takes medication but

rejects therapy, saying: “I don’t like talking to people about my feelings.” He has

not attended substance abuse treatment since his release from incarceration in

2015. He has not complied with other services, frequently missing visitations,

and he lost contact with the DHS for more than one month in 2015.

       The State filed a petition to termination parental rights in October 2015.

Following a two-day hearing starting in December 2015 and concluding in

February 2016, the district court terminated the father’s parental rights under

Iowa Code section 232.116(1)(f) (2015)3 as to M.M. and section 232.116(1)(h)4

as to A.S. He challenges the termination order on appeal.

       The father first argues the State failed to offer clear and convincing proof

that the children could not be returned to his custody at the present time under

section 232.116(1)(f) and (h). He contends he is capable of taking care of the

children immediately. The record does not support his contention.




3
  Iowa Code section 232.116(1)(f) reads:
       The juvenile court may terminate the rights of a parent to a child if: (1) the child is
       four years of age or older, (2) the child has been adjudicated a CINA pursuant to
       section 232.96, (3) the child has been removed from the physical custody of the
       child’s parents for at least twelve of the last eighteen months, or for the last
       twelve consecutive months and any trial period at home has been less than thirty
       days, and (4) there is clear and convincing evidence that at the present time the
       child cannot be returned to the custody of the child’s parents as provided in
       section 232.102.
4
  Iowa Code section 232.116(1)(h) reads:
       The juvenile court may terminate the rights of a parent to a child if: (1) the child is
       three years old or younger, (2) the child has been adjudicated a CINA under
       section 232.96, (3) the child has been out of the parent’s custody for at least six
       of the last twelve months or the last six consecutive months, and (4) there is
       clear and convincing evidence the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102 at the present time.
                                           4


         The father failed to maintain stable housing, living in four different places

in 2015. At the time of the hearing, the father was living with his girlfriend. She

had a felony drug conviction, was on probation for theft, and her own children

were not living with her because of her instability.         In addition, the father

acknowledged at the hearing he was unable to provide financially for his children.

         The record also reveals he has not addressed his issues with substance

abuse or mental health, including his difficulties with anger management. The

juvenile court expressed concern over his behavior at the termination hearing.

The court noted his “voice became loud and fast, his body gestures included

pointing, clenched fists and shaking. [His] repeated courtroom outbursts would

have been terrifying for a young child.”

         We find clear and convincing evidence that the children could not be

safely placed in their father’s care at the time of the hearing; termination was

proper under subsections (f) and (h).

         The father next argues the juvenile court should have declined to

terminate his parental rights based on the factors in Iowa Code section

232.116(3)(a) and (c).      Those factors are permissive; a juvenile court may

choose to forego termination if any of the listed circumstances are satisfied but is

not obligated to do so. In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App.

2011).

         We do not find that placement of the girls with their grandmother tips the

balance away from termination.         See Iowa Code § 232.116(3)(a) (allowing

juvenile court not to terminate parental rights when a “relative has legal custody

of the child”); see also In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (suggesting
                                         5


placement by the DHS into grandparents’ care was not “legal custody”). The

grandmother testified her son is not often around because of his busy work

schedule as a bounty hunter. She also testified he has “more work to do” before

he could safely parent these children. We do not believe it is in the children’s

best interest to wait for their father to stabilize his life and learn to be a parent

when he has made little progress in complying with services during the course of

the CINA proceedings. See In re A.A.G., 708 N.W.2d 85, 93 (Iowa Ct. App.

2005).

         We likewise do not find clear and convincing evidence that termination

would be detrimental to the children given the strength of their bond with the

father. See Iowa Code § 232.116(3)(c). While we do not question the father’s

love for his daughters, the record does not show that the closeness of the parent-

child relationship outweighs the girls’ need for permanency.

         AFFIRMED.